The Honorable Charlotte Schexnayder State Representative P.O. Box 220 Dumas, Arkansas 71639-0220
Dear Representative Schexnayder:
This is in response to your request for an opinion on the following question:
  By Council member's request, a letter of resignation is delivered to remaining Council members stating Council Member is resigning effective immediately. When does this resignation become effective? This letter of resignation by Council member was hand delivered by a City Police Officer.
Please note that I have enclosed a copy of Op. Att'y Gen. 91-014 for your review, which I believe answers the question you have posed. It is stated therein that a resignation of a council member is effective upon its "acceptance" (when acted upon) by the proper authority.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh